UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

DERRELL PAYNE, #430-236, *
Plaintiff *
v. * CIVIL NO. JKB-18-3418
W. THOMAS, et al., *
Defendants *
x * * x te te * * ‘ * ms *
MEMORANDUM

Pro se Plaintiff Darrell Payne filed suit against Defendants Lieutenant Calvin Jones,
Sergeant William Thomas, Correctional Officer II Jeremy Wolford, Correctional Officer II Brian
Fann, Correctional Officer IT Scott R. Bonner, Correctional Officer II] Frank P. Miller, and
Correctional Officer II Cody Gilpin (collectively, “Defendants”) alleging deliberate indifference
and violations of the Eighth Amendment, Fourth Amendment, and the Prison Rape Elimination
Act (““PREA”), 42 U.S.C. § 15601, et seg. Defendants filed a motion to dismiss, or in the
alternative, for summary judgment, Payne did not file a response. No hearing is required. See
Local Rule 105.6 (D. Md. 2018). For the reasons set forth below, Defendants’ motion for summary
judgment will be granted.

i Facets

Payne is serving a criminal sentence at North Branch Correctional Institution (““NBCT”).
(Compl. ff 1-2, ECF No. 1.) On September 25, 2018, Payne was scheduled to leave NBCI to go
to Somerset County District Court. (id 9 14; Wolford Rep., M.S.J. Ex 1 at 2, ECF No. 18-3.)

Before leaving NBCI, Payne was asked to undergo a strip search, which he partially complied
with. (Compl. ff 14-15, Wolford Rep., M.S.J. Ex 1 at 2.) A strip search is required before an
inmate is transported by the Maryland Correctional Transport Unit. (Jones Decl., M.S.J. Ex. 5 I
4, ECF No. 18-7.) As part of this search, inmates are required to bend forward at the waist and
spread the buttocks for a visual examination. (/d.) Accordingly, after completing the rest of the
strip search, the officers asked Payne to “bend over at the waist[,] lock [his] knees[,] and spread
[his] buttocks.” (Compl. { 15.) Payne told the officers “he felt uncomfortable with that order”
and refused to comply. (id) .

At this point, Lieutenant Jones arrived and told Payne that if he did not comply, Lieutenant
Jones would call in the extraction team, which would hold Payne down and “spread his buttocks
for him.” (/d. J 16.) Payne still refused to comply and told Lieutenant Jones such a search would
constitute sexual assault and sexual harassment, and be a violation of “policy and procedure” and
PREA law. Ud. J 17; Wolford Rep., M.S.J. Ex. 1 at 2). Payne continued to refuse the officers’
‘requests to bend over and spread his buttocks. (Compl. § 18.)

After Payne’s repeated refusals to comply, Chief of Security Bohrer authorized a Planned
Use of Force to make Payne comply with the strip search. (Jones Decl., M.S.J. Ex. 5 at 5.) At this
point, Payne was moved from the property room holding cell and placed in a “strip cage.”
(Wolford Rep., M.S8.J. Ex 1 at 2.) Lieutenant Jones then assembled the Planned Use of Force
Team, consisting of Sergeant Thomas and Officers Gilpin, Deist, Fann, Saville, Sowers, and Raley,
(Jones Decl., M.S.J. Ex. 5 at 4,)! Lieutenant Jones said he then tried to use “de-escalation
techniques” to induce Payne to comply with the remainder of the search, but Payne refused to
comply. (d.) Lieutenant Jones told Payne that he must comply with the strip search, and that if

he did not comply, “force would be used to gain compliance.” (/d. at 5-6.) Payne continued to

 

' At this point, there is video footage of the rest of the encounter. (See Bradley Decl. and Video, M.S.J. Ex. 13, ECF
No. 18-15,)

2

 
refuse to comply. (/d.) Lieutenant Jones then ordered the officers to open the door to the strip
cage. Ud. at 6.)
Payne alleges that the extraction team “rushed in the cage and one of the extraction team
- officers hit Mr. Payne in the face before taking Mr. Payne down.” (Compl. § 20.) Officer Gilpin
entered the cell first. (Gilpin Decl., M.S.J. Ex. 6 4, ECF No. 18-8; Bradley Decl. and Video,
M.S.J. Ex. 13.) In his Declaration, Officer Gilpin explains that he was “assigned to enter the cell
first and utilize the concave shaped shield to contain and limit .. . Payne’s ability to assault staff
until the other members of the team were able to gain control of his appendages.” (Gilpin Decl.,
M.S.J. Ex. 694.) Gilpin states that “[u]pon gaining control of his appendages, [Gilpin] abandoned
the shield to maintain[] control of .. . Payne’s head.” (Jd) Gilpin states, “[a]t no time during the
planned use of force did I intentionally target Derrell Payne’s face or head with the shield, nor did
1 witness any of the other members of the extraction team intentionally strike inmate Payne in the
face or head.” (/d. 5.) The video footage shows Gilpin entering the cell with his shield up, Payne
putting his hands up, and Gilpin appearing to forcefully push the shield into Payne who is near the
back wall of the cell. (Bradley Decl. and Video, M.S.J. Ex. 13.) At that point the other officers
briefly block the view of Payne. (/d.) Payne then reappears toward the ground in Gilpin’s arms,
and Gilpin has his arms in a hold around Payne’s neck and torso. (/@.) Gilpin pulls him out of the
cell, and then Payne is placed on the pround. (/d.)
Once Payne was restrained, Payne says “they bent him over and forcefully spread Mr.
Payne[’s] buttocks,” which caused Payne’s rectum to be “very sore.” (Compl. { 20.) Officers
Saville and Fann spread Payne’s buttocks apart. (Fann Decl., M.S.J. Ex. 8 at 2-3, ECF No. 18-

10; Saville Decl., M.S.J. Ex. 9 at 2-3, ECF No. 18-11.) Payne asked to see a nurse and to “call
PREA.” (Compl. [ 21.) A nurse saw Payne, who said that his rectum was sore, and then the nurse
“walked off.” (Id)

The next day, Sargaent Thomas asked Payne if he wanted to call PREA. (/d. 22.) Payne

said he did want to talk to PREA and was taken to a room with a female who said she was

“something like PREA.” (Jd. J 22-23.) Payne said he would talk to her but still wished to call
PREA. (Jd. 7 23.) Payne said he told the woman what happened, and the woman said she would
look into it. (/d. {{§ 24-25.) Payne says he never heard anything else after that. (Id. 925.)

Payne states that the officers acted with deliberate indifference toward him by violating his
Eighth Amendment right to be free from cruel and unusual punishment. (/d. 27.) He also alleges
that the strip search violated his Fourth Amendment rights and that this encounter and its aftermath
violated PREA. (Id. §§ 16-17.)

Ii, = Nature of the Motion

The Defendants filed a motion to dismiss pursuant to Federal Rule of Civil Procedure
12(b)(6), or, in the alternative, for summary judgment pursuant to Rule 56. Payne has not filed
any response.

The Court will consider Defendants’ motion as a motion for summary judgment under Rule
56 and not one seeking dismissal under Rule 12, Pursuant to Rule 12(d), a motion to dismiss must
be converted into one for summary judgment if the moving party presents evidence outside of the
pleadings that the court considers, so long as the parties are “given a reasonable opportunity to
present all the material that is pertinent to the motion.” The court may deny or defer consideration
of a summary judgment motion “[i]f a nonmovant shows by affidavit or declaration that, for
specified reasons, it cannot present facts essential to justify its opposition.” Fed. R. Civ. P. 56(d).

“(T]he nonmoving party cannot complain that summary judgment was granted without discovery

 
unless that party... made an attempt to oppose the motion on the grounds that more time was
needed for discovery or moved for a continuance to permit discovery before the district court
tuled.” Evans y. Techs. Applications & Serv. Co., 80 F.3d 954, 961 (4th Cir. 1996). Though Rule
56 contemplates that the opposing party file an affidavit or declaration, courts will still consider
whether to deny or defer consideration of a summary judgment motion without this supporting
documentation so long as the opposing party “has adequately informed the district court that the
motion is pre-mature and that more discovery is necessary.” Harrods Ltd. v. Sixty Internet Domain
Names, 302 F.3d 214, 244 (4th Cir. 2002),

Payne has not asserted that summary judgment is premature or that more time is needed to
‘conduct necessary discovery. Because Payne has not raised any objection to treating Defendants’
motion as one for summary judgment, the Court will consider Defendants’ motion as one for
summary judgment.

I, Standard

“The court shall grant summary judgment if the movant shows that there is no genuine
dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.
Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986) (citing predecessor to current
Rule 56(a)). The burden is on the moving party to demonstrate the absence of any genuine dispute
| of material fact. Adickes v. S.H. Kress & Co., 398 U.S. 144, 157 (1970). If sufficient evidence
-exists for a reasonable jury to render a verdict in favor of the party opposing the motion, then a
genuine dispute of material fact is presented and summary judgment should be denied. See
Anderson vy. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The facts themselves, and the
inferences to be drawn from the underlying facts, must be viewed in the light most favorable to

the opposing party. Scott v. Harris, 550 U.S. 372, 378 (2007); Zko v. Shreve, 535 F.3d 225, 230
(4th Cir. 2008). Still, the opposing party must present those facts and cannot rest on denials, The
opposing party must set forth specific facts, either by affidavit or other evidentiary showing,
demonstrating a genuine dispute for trial. Fed. R. Civ. P. 56(c)(1). Furthermore, the opposing
party must set forth more than a “mere . . . scintilla of evidence in support of [his] position.”
Anderson, 477 U.S. at 252.

The Court construes pro se complaints “liberally.” Estelle v. Gamble, 429 U.S. 97, 106
(1976). Pursuant to Rule 56, “[iJf a party fails to properly support an assertion of fact or fails to
properly address another party’s assertion of fact as required by Rule 56(c), the court may...
consider the fact undisputed for purposes of the motion” and “grant summary judgment if the
motion and supporting materials—including the facts considered undisputed—show that the
movant is entitled to it.” Fed. R. Civ. P. 56(e). Courts are “obligated” to “thoroughly analyze[]”
unopposed motions for summary judgment. Maryland vy. Universal Elections, Inc., 729 F.3d 370,
380 (4th Cir. 2013). See also Custer v. Pan Am. Life Ins. Co., 12 F.3d 410, 416 (4th Cir. 1993)
(“[T]he court, in considering a motion for summary judgment, must review the motion, even if
unopposed, and determine from what it has before it whether the moving party is entitled to
summary judgment as a matter of Jaw.”).

Iv. Analysis

Payne has alleged violations of PREA, the Fourth Amendment, and the Eighth

Amendment. The Court will address each allegation in turn.
a. PREA Violation

Payne alleges that prison officials did not allow him to make a report to PREA and also

claims that the strip search itself violated PREA. To the extent Payne brings a claim for liability

based on an alleged violation of PREA, Payne’s claim must fail because there is no private cause
of action under § 1983 to enforce a PREA violation. “[S]ection 1983 itself creates no rights; rather
it provides “a method for vindicating federal rights elsewhere conferred.” Kendall v. City of
Chesapeake, 174 F.3d 437, 440 (4th Cir. 1999) (quoting Albright v. Oliver, 510 U.S. 266, 271
(1994)). “[W]here the text and structure of a statute provide no indication that Congress intends
to create new individual rights, there is no basis for a private suit, whether under § 1983 or under
an implied right of action.” Gonzaga Univ. v. Doe, 536 U.S. 273, 286 (2002). PREA does not
contain any indication that Congress intended to create a private right of action. See, e.g., Williams
y. Dovey, Civ. No, DKC-15-1891, 2016 WL 810707, at *7 (D. Md. Mar. 2, 2016) (“Nothing in the
PREA suggests that Congress intended to create a private right of action for inmates to sue prison
officials for noncompliance with the Act.”); Chinnici ¥. Edwards, Civ. No. JGM-07-229, 2008 WL
3851294, at *3 (D. Vt. Aug. 12, 2008) (The PREA is intended to address the problem of rape in
prison, authorizes grant money, and creates a commission to study the issue. The statute does not
grant prisoners any specific rights.’’) (internal citation omitted). Accordingly, because Payne has
no private right of action under PREA, the Court will grant summary judgment to Defendants on
Payne’s PREA claims.
b. Fourth Amendment

Payne claims that the Defendants violated his Fourth Amendment rights when they
wrongfully forced him to submit to a strip search. As the Supreme Court has cautioned, “[t]he
difficulties of operating a detention center must not be underestimated by the courts.” Florence v.
Ba. of Chosen Freeholders of Cty. of Burlington, 566 U.S, 318, 326 (2012). In Bell v. Wolfish,
441 U.S. 520, 558 (1979), the Supreme Court held that requiring prisoners to undergo strip
searches, including a visual body cavity search, after having contact visitors was not an

unreasonable search in violation of the Fourth Amendment. The body cavity search at issue in

 
Bell required male inmates to “bend over to spread his buttocks for visual inspection.” Jd. at 558
n.39. In determining whether such a search is reasonable under the Fourth Amendment, “Tclourts
must consider the scope of the particular intrusion, the manner in which it is conducted, the
justification for initiating it, and the place in which it is conducted.” Jd. at 559.

As a preliminary matter, “[b]ody cavity searches do not violate the Fourth Amendment if
reasonable and not motivated by punitive intent.” Bushee v. Angelone, 7 F. App’x 182, 184 (4th
Cir. 2001) (citing Bell, 441 U.S. at 545-46). Here, there is no evidence that Payne’s strip search
was motivated by punitive intent. Instead, the uncontroverted evidence shows that the strip search
was conducted pursuant to a policy which required prisoners to undergo strip searches before
leaving the prison. (Jones Decl., M.S.J. Ex. 5 9 4.)

A forced strip search is deeply invasive, but the record indicates that the balance of the Bel/
factors supports the reasonableness of the search. First, the search was conducted in private. See
Polk y. Montgomery Cty., 782 F.2d 1196, 1201 (4th Cir, 1986) (whether a strip search is conducted
in private is “especially relevant in determining whether a strip search is reasonable under the
circumstances”). Second, the search was conducted by members of the same gender. See Lee v.
Downs, 641 F.2d 1117, 1119 (4th Cir. 1981) (“involuntary exposure” of prisoner’s genitals to
members of the opposite sex “may be especially demeaning and humiliating” and should not occur
unless “reasonably necessary”). The search was conducted based on prison policy that required
prisoners leaving NBCI to undergo a strip search prior to transport, and Payne had multiple
opportunities to voluntarily comply and avoid any physical contact. (Jones Decl., M.S.J. Ex. 5 at
1, 4-6.) The search was also conducted in a professional manner and recorded on video. See
Harris v. Miller, 818 F.3d 49, 59-60 (2d Cir. 2016) (“A strip search conducted in a professional

manner is more reasonable than one that is not.”). The video footage shows that the officers spread
Payne’s buttocks very briefly. (Bradley Decl. and Video, M.S.J. Ex. 13.) Payne does not allege
in his Complaint that the officers penetrated his genitals.2 While a significant amount of force was
used in order to restrain Payne and conduct the strip search, the record and video does not contain
any evidence that the level of force used was gratuitous or unnecessary in light of Payne’s refusal
to follow orders and complete the strip search. Accordingly, this search, though invasive, was not
unreasonable under the Fourth Amendment, and the Court will grant Defendants’ Motion for
Summary Judgment on this claim.
c. Eighth Amendment

Payne also asserts a violation of the Eighth Amendment based on the forced takedown and
strip search. The Eighth Amendment prohibits the infliction of “cruel and unusual punishments.”
U.S. Const. amend. VIII. This prohibition “protects inmates from inhumane treatment and
conditions while imprisoned.” Williams v. Benjamin, 77 F.3d 756, 761 (4th Cir. 1996), The Eighth
Amendment is violated when an inmate is subjected to the “unnecessary and wanton infliction of
pain.” Estelle, 429 U.S. at 104 (quoting Gregg v. Georgia, 428 U.S. 153, 173 (1976)). To establish
an Eighth Amendment violation, an inmate must establish both that the prison official subjectively
“acted with a sufficiently culpable state of mind” and that the injury or deprivation inflicted was

objectively serious enough to constitute a violation. Williams, 77 F.3d at 761.

 

.? Defendants explain that Payne stated to a prison nurse that he was anally penetrated during this search—a statement

he then denied. (See M.S.J. at 7-8.) The Court will not address that issue because: 1) Payne has not raised it in his
filings, and 2) there is no evidence that any anal penetration occurred during this search. In the video, the camera cuts
off part of Payne's body during the strip search, which prevents the Court from seeing the entirety of Payne’s buttocks
when the officers spread his buttocks. (Bradley Decl. and Video, M.S.J. Ex. 13.) Roman Raley, the officer who was
operating the camera at the time of the incident, stated in his Declaration, “I observed the spreading of inmate Payne’s
buttocks for the inspection of contraband. At no time did the correctional officers anally penetrate inmate Payne.”
(Raley Decl., M.S.J. Ex, 12 93.) Officers Fann and Saville also each testified, “I did not anally penetrate inmate
Derreil Payne when spreading his buttocks to inspect the area for contraband.” (Fann Decl., M.S.J. Ex. 8 at 1; Saville
Decl., M.S.J. Ex. 9 at 1.) Therefore, the Court sees no evidence suggesting that anal penetration occurred or that
Payne meant to bring a claim alleging such penetration.
Construed liberally, Payne appears to argue that his Eighth Amendment rights were
violated when he was forced to comply with the strip search and when he failed to receive medical
treatment following the strip search. The Court will address each in turn.

i Excessive Force

In order to satisfy the subjective element for a use of force claim under the Eighth
Amendment, an inmate must show that the guards used force “‘maliciously or sadistically for the
very purpose of causing harm’” rather than “‘in a good faith effort to maintain or restore
discipline.” Hudson v. McMillian, 503 U.S. 1, 6 (1992) (quoting Whitley v, Albers, 475 U.S. 312,
320-21 (1986)). In assessing this element, courts should consider “(1) ‘the need for the application
of force’; (2) ‘the relationship between the need and the amount of force that was used’; (3) ‘the
extent of any reasonably perceived threat . . .’; and (4) ‘any efforts made to temper the severity of

a forceful response.”” Iko v. Shreve, 535 F.3d 225, 239 (4th Cir. 2008) (quoting Whitley, 475 U.S.

at 321),

As for the objective level of harm, a party asserting an Eighth Amendment excessive force
claim must demonstrate that the officer used a “nontrivial” amount of force. Wilkins v. Gaddy,
559 U.S. 34, 39 (2010). “[N]Jot ‘every malevolent touch by a prison guard gives rise to a federal
cause of action.”” Jd. at 37 (quoting Hudson, 503 U.S. at 9). Although inmates must show the
application of nontrivial force, an Eighth Amendment violation can occur even if that force did
not cause serious injury. Jd. at 38 (“[A]n inmate who is gratuitously beaten by guards does not
lose his ability to pursue an excessive force claim merely because he has the good fortune to escape
without serious injury.”).

Even if the Defendants here used a nontrivial amount of force, there is no evidence that the

subjective element of an Eighth Amendment use of force claim is satisfied. Instead, the

10

 

 

 
uncontroverted evidence shows that the strip search was conducted pursuant to a policy which
required prisoners to undergo strip searches before leaving the prison. When Payne continued to
refuse to comply with the order to complete the strip search, force was required in order to
complete the search. As for the level of threat Payne posed, though Payne was in a confined space
and was undressed when the extraction team entered in order to remove him, he had resisted all
orders to comply with the strip search up to that point, and put his hands up to seemingly block the
shield when Office Gilpin entered the cell. Judged by Payne’s repeated refusals to comply with
orders, it was not unreasonable for the Defendants to expect that Payne would offer some level of
physical resistance to the strip search. The officers also made repeated “efforts to temper the
severity of a forceful response,” ko, 535 F.3d at 239, by giving Payne multiple chances to comply
with the order to bend over and spread his buttocks for visual examination and thereby avoid any
physical contact. Therefore, all of the Whitley factors demonstrate that force was used ““‘in a good
. faith effort to maintain or restore discipline.’” Hudson, 503 U.S. at 6 (quoting Whitley, 475 U.S.
at 320~21).

Payne also alleges that “one of the extraction team officers hit Mr. Payne in the face before
taking Mr. Payne down.” (Compl. J 20.) In his Declaration, Officer Gilpin states, “[a]t no time
during the planned use of force did I intentionally target Derrell Payne’s face or head with the |
shield, nor did I witness any of the other members of the extraction team intentionally strike inmate
Payne in the face or head.” (Gilpin Decl., M.S.J. Ex. 6 95.) The video footage shows Gilpin
entering the cell with his shield up, Payne putting his hands up, and Gilpin appearing to forcefully
push the shield into Payne who is near the back wall of the cell. (Bradley Decl. and Video, M.S.J.
Ex. 13.) At that point the other officers block the view of Payne briefly. (/d.) Payne then reappears

toward the ground in Gilpin’s arms, and Gilpin has his arms in a hold around Payne’s neck and

11

 
 

torso. Ud.) Gilpin pulls him out of the cell, and then Payne is placed on the ground, where the
other officers restrain him in order to finish the strip search. (/d)

Payne has not responded to Defendants’ motion for summary judgment and thus has not
contested Officer Gilpin’s description of the incident. Nor did Payne’s original Complaint allege
that this “hit” was intentional or malicious as opposed to being part of the take down which was
used to restrain him. Because there is no evidence in the record which would suggest this hit was
used “maliciously and sadistically to cause harm” rather than “in a good-faith effort to maintain or
restore discipline,” Hudson, 503 U.S. at 6, no reasonable jury could find in Payne’s favor on this
issue.

Accordingly, the Court concludes that there is no genuine issue of material fact on Payne’s
Eighth Amendment excessive force claim and the Court will grant Defendants’ motion for
summary judgment.

: ti. Deliberate Indifference

Lastly, Payne alleges that Defendants “acted with deliberate indifference” toward him in
violation of the Eighth Amendment. (Compl. 9 27.) Construing his Complaint liberally, the Court
will address a deliberate indifference claim based on his medical treatment following the strip
search. To prevail on a deliberate indifference claim, a plaintiff must satisfy two requirements.
First, the plaintiff must establish the “objective” component by illustrating a serious medical
need, See Estelle, 429 U.S. at 105. . A serious medical need is one that has “been diagnosed by a
physician as mandating treatment or is so obvious that even a lay person would easily recognize
the necessity for a doctor’s attention,” Scinto v. Stansberry, 841 F.3d 219, 225 (4th Cir. 2016).
Second, the plaintiff must establish the “subjective” component by

showing deliberate indifference on the part of the defendant. Wilson v. Seifer, 501 U.S. 294, 303

12

 
 

(1991). “Deliberate indifference” lies “somewhere between the poles of negligence at one end and
s purpose or knowledge at the other.” Farmer v. Brennan, 511 U.S, 825, 836 (1994). To be liable,
a defendant: “must both be aware of facts from which the inference could be drawn that a
substantial risk of serious harm exists, and must also draw the inference.” Jd, at 837. Relief is
reserved for cases in which the official’s conduct is “egregious” and involves an “unnecessary
and wanton infliction of pain.’” King v. United States, 536 F. App’x 358, 364 (4th Cir. 2013)
(quoting Wilson, 501 U.S. at 297).
Payne fails to provide any evidence which would support his deliberate indifference claim.
Payne has failed to demonstrate that he -had a serious medical need or that Defendants
demonstrated deliberate indifference toward any potential injury. Payne claims that his rectum
was sore after the strip search and that he asked Lieutenant Jones to see a nurse. (Compl. [ff 20,
21.) Payne then saw a nurse, who heard his complaint about a sore rectum and, according to Payne,
“walked off.” (id. 21.) Defendants submitted the nurse’s report from that meeting detailing
Payne’s complaints and the nurse’s evaluation. (Klepitch Rep., M.S.J. Ex 1 at 22-23.) Defendants
also submitted medical records demonstrating that Payne visited the nurse again the following day
and was evaluated again. (Pierce Rep., M.S.J. Ex 1 at 20-21.) Nothing in this documentation
suggests that Payne’s medical needs were ignored, or that he had any serious medical issues in
need of treatment. Accordingly, the Court will grant Defendants’ summary judgment motion on
this claim.
Vv. Conclusion
For the foregoing reasons, an Order shall enter granting Defendants’ Motion for Summary

Judgment.

13

 
DATED this Zl day of February, 2020.

BY THE COURT:

CP ame TK Onder

James K. Bredar
Chief Judge

14
